Citation Nr: 1709027	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  09-47 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic disability manifested by gastrointestinal complaints, to include an undiagnosed illness.

2.  Entitlement to service connection for a chronic disability manifested by gastrointestinal complaints, to include an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to January 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the claim rests with the RO in Pittsburgh, Pennsylvania.

The Veteran testified at a May 2014 Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In April 2016, the Board remanded the claim for further development.  In a July 2016 supplemental statement of the case (SSOC), the RO continued to deny the benefit sought for this claim and it has been returned to the Board for further adjudication.  

In April 2016, the Board had also remanded the issue of entitlement to service connection for a chronic disability manifested by neurological impairment of the upper extremities, to include an undiagnosed illness, to include as secondary to service-connected left wrist condition.  With respect to this remanded issue, in a July 2016 rating decision, the RO granted service connection for left hand and right hand carpal tunnel syndrome.  As a result, this issue has been resolved and is not before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).  



FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO denied the Veteran's claim for service connection for an unknown illness manifested by stomach complaints as due to an undiagnosed illness on the basis of no demonstration of current gastrointestinal disability. 

2.  Evidence added to the record since the June 2002 rating decision, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  The record, considered as a whole, does not demonstrate that the Veteran has an unknown illness manifested by gastrointestinal complaints, nor that it is at least as likely as not that a chronic disability manifested by gastrointestinal complaints is etiologically related to service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the June 2002 rating decision, the criteria for reopening the claim for service connection for a chronic disability manifested by gastrointestinal complaints, to include an undiagnosed illness, are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for entitlement to service connection for a chronic disability manifested by gastrointestinal complaints, to include an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 5103 (West 2014); 38 C.F.R. §§ 1110, 1131, 1117, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317(a)(2)(i) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U .S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F. R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit being sought.  To satisfy this requirement, VA adjudicators are required to look at the bases for the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

Consider also, however, that a more recent precedent opinion of VA's Office of General Counsel (OGC), VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103 (a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358   (Fed. Cir. 2012). 

Here, VA correspondence issued in March 2008 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating, and notified the Veteran of the evidence and information that was necessary to reopen the claim and of the evidence as well as information necessary to establish entitlement to the underlying claim for the benefit being sought.

In addition, the duty to assist the Veteran has been satisfied in this case.  The service treatment records, VA treatment records and a May 2002 VA examination report are all in the claims file.  No further examination regarding this claim is necessary.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

New and Material Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted or received.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F. R. § 3.156(a) (2016).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interpreted the language of 38 C.F. R. § 3.156 (a)(2016) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F. R. § 3.159(c)(4) (2016), which does not require new and material evidence as to each previously unproven element of a claim.  In other words, the evidence proffered only needs to be new and material, not new, material, and raise a reasonable possibility of substantiating the claim. That is to say, there are just two, not three, requirements for successfully reopening a claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for an unknown illness (manifested by stomach problems) as due to an undiagnosed illness was initially denied by the RO a June 2002 rating decision.  Evidence considered in the June 2002 rating decision consisted of the Veteran's service treatment records and the report of a May 2002 VA examination report.  

The Veteran's service treatment records show that in April 1998, he was treated for acute nausea, vomiting and diarrhea.  Following service, in March 1999, he was treated for nausea, vomiting, diarrhea and crampy peri-umbilical pain, in July 1999 for nausea, vomiting and diarrhea, and in January 2001 for a one day history of abdominal pain, emesis and loose stool without blood and no fever. 

At a May 2002 VA examination, the Veteran denied any current symptoms of nausea, vomiting or diarrhea.  Following a review of the Veteran's medical history, to include his service treatment records, the examiner concluded (along with consultation with another VA physician) that it was likely that the Veteran experienced a self-limiting, likely infectious condition while he was stationed in Iraq.  The examiner noted that the Veteran did not exhibit symptoms of long term sequelae.   

The RO denied the claim in June 2002 on the basis that the evidence did not show any chronic stomach conditions or a gastrointestinal disability.  Although the Veteran was notified of the RO decision, he did not appeal the denial.  Further, new and material evidence was not received within one year of the determination.  As such, the June 2002 rating decision is final with respect to the claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).

The additional evidence associated with the claims file since the June 2002 rating decision includes VA treatment records dated in February 2011 which show that the Veteran complained of nausea, vomiting and mid-epigastric burning which began after he received chemotherapy for non-Hodgkin's lymphoma.  The examiner's assessment was that the nausea, vomiting and gastritis were likely related to chemotherapy.  

The VA treatment records dated in February 2011 which show that the Veteran complained of nausea, vomiting and mid-epigastric burning are new, as they were not previously of record at the time to the June 2002 rating decision.  Additionally, they are material as they relate to a fact necessary to substantiate the claim, namely current gastrointestinal disability manifested by complaints of nausea, vomiting and mid-epigastric burning.  The basis of the prior final denial in June 2002 was that the record did not show any chronic stomach conditions or a gastrointestinal disability.  As such, new and material evidence has been received to reopen the claim for service connection for a chronic disability manifested by gastrointestinal complaints, to include an undiagnosed illness. 


Reopened Claim Analysis

In a supplemental statement of the case issued in July 2016, the RO found new and material had been received to reopen the claim, and thereafter adjudicated the reopened claim on the merits, de novo, with denial of the claim.  As such, there is no due process impediment to the Board's adjudication of the reopened claim on the merits, de novo, at this time.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The law authorizes VA to compensate any Persian Gulf War veteran suffering from a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome), under 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(2)(i)(2016).  

While the additional evidence shows gastrointestinal complaints, such symptoms were attributed to the Veteran's chemotherapy for treatment of non-Hodgkin's lymphoma.  As such, the additional medical evidence received does not suggest the veteran's gastrointestinal complaints, are manifestation of an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  Rather, as noted above, the additional medical evidence received attributed the gastrointestinal complaints to a known basis, namely, chemotherapy treatment for non-Hodgkin's lymphoma.  Further, there is no evidence that a gastrointestinal disability had its onset in service or is otherwise related to his service.  38 C.F.R. § 3.303 (2016).  

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to service connection for an undiagnosed illness manifested by gastrointestinal complaints.  As such, there is no reasonable doubt to be resolved in the Veteran's favor.  38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a chronic disability manifested by gastrointestinal complaints, to include an undiagnosed illness, is granted to this extent only.

Entitlement to service connection for a chronic disability manifested by gastrointestinal complaints, to include an undiagnosed illness, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


